Citation Nr: 9910898	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-22 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1958 to 
October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

In the rating decision on appeal, the RO denied service 
connection for post-traumatic stress disorder.  In September 
1997, the Board denied service connection for post-traumatic 
stress disorder, determining that, although the appellant had 
submitted a well-grounded claim for service connection for 
post-traumatic stress disorder, that there was an absence of 
credible, supporting evidence of a stressor.  See Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997).  The appellant 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals 
(hereinafter "the Court")).

The Court issued a memorandum decision on November 12, 1998, 
which determined that the Secretary of Veterans Affairs had 
not fulfilled the duty to assist.  [redacted].  Specifically, the Court 
stated that the RO had submitted the appellant's stressors to 
the U.S. Army and Joint Service Environmental Support Group 
(now United States Armed Services Center for Research of Unit 
Records (hereinafter USASCRUR)) to determine if the 
appellant's stressors had occurred; however, it noted that 
the letter submitted to USASCRUR did not show what stressors 
the RO had sought to verify.  Additionally, the Court stated 
that the evidence received back from USASCRUR covered only 
the year of 1970 as to the U.S.S. Anchorage (the ship the 
appellant was on at that time), and that the appellant had 
alleged that his tour of duty on the U.S.S. Anchorage was 
from August 1969 to October 1971.  Thus, the Court determined 
that "based upon the disconnect between the appellant's 
apparent period of service aboard the Anchorage and records 
obtained by the [USASCRUR], the Court holds that the duty to 
assist has not been fulfilled."  [redacted] (emphasis 
in original).  The Court vacated and remanded the September 
1997 Board decision for additional development as to the 
appellant's stressors.

In compliance with the November 1998 Court decision, the case 
is hereby REMANDED to the RO for the following action:

1.  The RO shall completely comply with 
the November 1998 decision from the 
Court.

2.  The RO should verify the specific 
dates of the appellant's tour of duty on 
the U.S.S. Anchorage.

3.  The RO is to submit a list of the 
appellant's stressors and all associated 
documents, including a copy of the 
appellant's personnel records, to United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150.  The 
RO should ask USASCRUR to verify the 
specific dates that the U.S.S. Anchorage 
was in Vietnam and to submit all relevant 
records that relate to the U.S.S. 
Anchorage during the specific dates it 
was in Vietnam.  The RO should ask 
USASCRUR if it has a copy of the original 
letter that was part of the RO's initial 
attempt to verify the appellant's 
stressors and, if so, that it submit a 
copy with its response to the current 
verification request.  USASCRUR should be 
requested to provide any information 
which might corroborate the appellant's 
alleged stressors.

4.  The RO is to submit a request to the 
Marine Corps and verify any Marine 
involvement with the U.S.S. Anchorage.  
The RO should submit a copy of the list 
of the appellant's stressors related to 
his tour of duty on the U.S.S. Anchorage.  
The Marine Corps is asked to verify 
whether the appellant's stressors are 
corroborated.

5.  The appellant is to submit a sworn 
statement in light of his testimony at 
the December 1992 RO hearing that there 
was no firing going on during his tour of 
duty on the U.S.S. Anchorage (when his 
written submissions had stated 
otherwise).  The appellant is to clarify 
his statement unequivocally as to whether 
firing was going on or not during his 
tour of duty on the U.S.S. Anchorage.  

6.  The appellant has alleged stressors 
in service which are unrelated to combat 
with the United States.  The appellant is 
placed on notice that because these 
stressors do not involve the Unites 
States government, that he must submit 
evidence that the inservice stressors 
occurred.  If he cannot substantiate 
these stressors with evidence, he must 
submit a statement alleging such.  

7.  After all the above development has 
been accomplished, the RO is to have the 
appellant undergo a VA psychological 
evaluation by, preferably, a 
psychologist.  The RO is to submit to the 
examiner a list of all the stressors the 
appellant has alleged occurred, whether 
the stressor is verified or not.  The 
examiner is to address each stressor 
individually and state whether the 
alleged stressor is a "stressor" for 
the purposes of a diagnosis of post-
traumatic stress disorder.  The 
examiner's answer should be "yes" or 
"no" and should report his/her findings 
in a clear, comprehensive, and legible 
manner.  The examiner should state upon 
what evidence he/she bases the opinion.

8.  The RO should schedule a hearing as 
requested in a February 1999 letter.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


